Citation Nr: 1750657	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  11-29 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 0 percent for bilateral hearing loss.  

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.  

3.  Entitlement to an initial rating in excess of 10 percent for a left knee strain, chondromalacia, left patella.  

4.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

5.  Entitlement to total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1963 to August 1967.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  A hearing was not requested.  

In November 2014, the Veteran's claims were remanded to provide appropriate VCAA notice and to conduct VA examinations regarding the PTSD, hearing loss, and knee disorders.  The Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.


FINDINGS OF FACT

1.  The Veteran's hearing loss was manifested by level I hearing in the right ear and level I hearing in the left ear.

2.  The Veteran's degenerative joint disease of the right knee is characterized by arthritis-related pain and slight limitation of flexion.  

3.  The Veteran's left knee strain, chondromalacia, left patella is characterized by arthritis-related pain and slight limitation of flexion.  

4.  The Veteran's PTSD is characterized by occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as difficulty in adapting to stressful circumstances (including work or a worklike setting), but is not characterized by gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability of the veteran to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.

5.  The Veteran's service-connected psychological disabilities alone are of sufficient severity to produce unemployability.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 0 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for a disability rating in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.59, 4.71a, Diagnostic Code 5003 (2016).

3.  The criteria for a disability rating in excess of 10 percent for left knee strain, chondromalacia, left patella, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.59, 4.71a, Diagnostic Code 5299-5260 (2016).

4.  From January 16, 2010, the criteria for a disability rating of 70 percent, but no greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).

5.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated March 2015, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  The duty to notify has been met.  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examinations and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A July 2005 rating decision granted the Veteran service connection for bilateral hearing loss, degenerative joint disease of the right knee, left knee chondromalacia, and PTSD, effective March 28, 2003.  That same decision denied entitled to TDIU.  The July 2005 rating decision was not appealed and is final.  

On February 16, 2010, the Veteran filed the claims-at-issue.  Because the claims are non-initial claims, the Board will consider evidence of symptomatology from one year prior to when the claims were filed.  38 C.F.R. § 3.400(o).  See A.B. v. Brown, 6 Vet. App. 35 (1993) (holding that a claim remains in controversy where less than the maximum available benefit is awarded unless the Veteran expresses an intent to limit the appeal to a specific disability rating).

A.  Bilateral hearing loss

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e).

The rating criteria provide for alternative ratings when an exceptional pattern of hearing is met.  If the puretone threshold at each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  38 C.F.R. § 4.86(a). When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

The Veteran's May 2010 VA examination does not provide for a compensable rating for hearing loss.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
55
60
LEFT
25
20
20
40
50

The average puretone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 40 decibels in the right ear and 33 decibels in the left ear.  Speech recognition ability using the Maryland CNC test was 96 percent in the right ear and 96 percent in the left ear.  The audiological findings correspond to a level I hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a designation of level I hearing in the right ear and level I hearing in the left ear yields a 0 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran's November 2016 VA examination does not provide for a compensable rating for hearing loss.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
65
75
LEFT
30
25
30
60
70

The average puretone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 49 decibels in the right ear and 46 decibels in the left ear.  Speech recognition ability using the Maryland CNC test was 96 percent in the right ear and 96 percent in the left ear.  The audiological findings correspond to a level I hearing in the right ear and level I hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, a designation of level I hearing in the right ear and level I hearing in the left ear yields a 0 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Consideration has also been given to 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment, but this section is not applicable to the May 2010 and November 2016 VA examination findings.  Puretone threshold levels were neither 55 decibels or higher at 1000, 2000, 3000 and 4000 Hertz, nor were they 30 decibels or less at 1,000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a)-(b).

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017).

B.  Right and left knee disorders

The Veteran's degenerative joint disease of the right knee is rated at 10 percent under Diagnostic Code 5003.  The Veteran's left knee chondromalacia is rated at 10 percent under Diagnostic Code 5299-5260.  

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  38 C.F.R. § 4.71a.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

In the absence of limitation of motion, under Diagnostic Code 5003, a 10 percent rating is appropriate with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a.  A 20 percent rating is appropriate with x-ray evidence of involvement of two or more major joint groups or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.  These ratings will not be combined with ratings based on limitation of motion and will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id.

Diagnostic Code 5257 governs other impairments of the knee.  38 C.F.R. § 4.71a.  A 10 percent rating is appropriate for slight recurrent subluxation or lateral instability of the knee.  Id.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability of the knee.  Id.  A 30 percent rating is assigned for severe recurrent subluxation or lateral instability of the knee.  Id.  

Under Diagnostic Cod 5258, a 20 percent rating is appropriate for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.  

Diagnostic Code 5260 governs limitation of flexion of the leg.  38 C.F.R. § 4.71a.  A 0 percent rating is appropriate with flexion limited to 60 degrees.  38 C.F.R. § 4.71a.  A 10 percent rating is appropriate with flexion limited to 45 degrees.  Id.  A 20 percent rating is appropriate with flexion limited to 30 degrees.  Id.  A 30 percent rating is appropriate with flexion limited to 15 degrees.  Id.  Normal flexion is 0 to 140 degrees.  

Diagnostic Code 5261 governs limitation of extension of the leg.  38 C.F.R. § 4.71a.  A 0 percent rating is warranted for leg extension limited to five degrees.  Id.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  Id.  A 20 percent rating is warranted for leg extension limited to 15 degrees.  Id.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  Id.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  Id.  A 50 percent rating is warranted for leg extension limited to 45 degrees.  Id.  Normal extension is 140 to 0 degrees.

A knee disorder can receive separate ratings, based on symptoms related to arthritis, stability, flexion, and extension.  Where a Veteran has degenerative joint disease which is evaluated under Diagnostic Code 5003, a separate, compensable evaluation may be assigned under Diagnostic Code 5257 or 5258 if there are concomitant symptoms, such as knee instability or subluxation.  See VAOPGCPREC 23-97.  When a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  See VAOPGCPREC 9-98.  Finally, a veteran may receive a rating for limitation of flexion only, limitation of extension only, or separate ratings for limitations of both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension).  See VAOPGCPREC 9-2004.  

The Veteran's knee symptoms between October 2009 and February 2010 have been recorded by private doctors.  In an October 2009 physical, Dr. M.A.H. indicates that knee pain affects the Veteran's activities of daily living and results in painful range of motion and weakness.  In December 2009, the Veteran told Dr. G.G. that "his knees will give out on him without using a cane" and "that he uses a cane to ambulate secondary to a spinal . . . injury that occurred when he worked for the Los Angeles Police Department."  In the February 2010 vocational assessment, the Veteran states that he experiences "limitations from pain and weakness in both knees."  This includes "pain when standing/walking for any extended period of time due to his knees" and "stiffness, ongoing pain, [inability] to walk on inclines, [and] difficulty with stair climbing due to weakness in the knees."  He uses "a cane for balance in that he has fallen in the past" and "due to limitations from pain and weakness in both knees."  The Veteran can stand for 15 minutes or walk for 100-yards with a cane, after which he needs to stop due to "his knees being weak and painful when mobile."  

In a December 2010 notice of disagreement, the Veteran states that he has "used a cane as an assistive device for walking for over 10 years due to frequent episodes of instability, giving way, weakness in my knees causing me to fall and injure myself."  The Veteran is competent to testify regarding the symptoms recorded in private treatment records and the December 2010 notice of disagreement because they are within the knowledge and personal observations of lay witnesses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

The Veteran's knees have been the subject of two VA examinations.  A May 2010 VA examination shows left knee flexion of 0 to 130 degrees, right knee flexion of 0 to 135 degrees, and normal extension.  There is a specific finding of no instability.  In a November 2016 VA examination, both knees display normal flexion (0 to 140 degrees), normal extension (140 to 0 degrees), and normal muscle strength on flexion and extension.  Stability test measurements indicate normal stability for both knees, with no history of recurrent subluxation or lateral instability.  Neither examination reports ankylosis or incapacitating episodes.  

The May 2010 VA examination indicates that both of the Veteran's knees display pain, slight limitation of flexion, and arthritis.  This is consistent with a 10 percent rating under Diagnostic Code 5003 due to arthritis-based pain and non-compensable limitation of flexion.  See 38 C.F.R. § 4.59.  The May 2010 and November 2016 findings of normal extension weigh against a separate evaluation for limited extension under Diagnostic Code 5261.  The November 2016 VA examination also indicates no ankylosis, effusion, or malunion of the tibia and fibula, which weigh against a higher rating under Diagnostic Codes 5256, 5258, and 5262.  

The evidence also does not support a separate evaluation under Diagnostic Code 5257 based on knee instability.  The May 2010 and November 2016 VA examinations contain specific findings of no instability.  Joint stability testing contained in the November 2016 VA examination indicates normal joint stability.  While the December 2010 notice of disagreement indicates some incidence of falling and the use of a cane because of instability, the probative value of this evidence is reduced by the December 2009 letter statement that the cane is also used because of a spinal injury, and the February vocational assessment stating that the cane is also used "due to limitations from pain."  But the Veteran is already being compensated for pain and cannot be compensated because of his nonservice-connected spinal condition.  Any resulting instability seems to be minimal, particularly where, as here, there are specific VA findings indicating no knee stability, there is no medical evidence of treatment for falls, there is no medical diagnosis of recurrent subluxation, and there is no medical diagnosis of lateral instability.  Taken together, this evidence weighs against a separate compensable rating under Diagnostic Code 5257.  

When rating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Such inquiry is not to be limited to muscles or nerves.  Limitation-of-motion determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca, 8 Vet. App. at 207.  

By itself, pain throughout a joint's range of motion does not constitute functional loss, but if there is additional pain, the examiner must address any additional loss of motion due to the DeLuca factors.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  If a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The May 2010 VA examiner indicates that there is no objective evidence of pain with active motion for either knee during extension.  That examiner also states that there is no pain following repetitive motion and no additional limitations of motion after three repetitions.  This evidence weighs against an additional increased rating under DeLuca.  

The November 2016 VA examiner states that for both knees the Veteran is able to perform repetitive use testing and that after three repetitions there is no additional functional loss or loss of range of motion.  For neither knee does pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time.  There is no functional loss or functional impairment with repeated use over time.  This evidence also weighs against an increased rating under DeLuca.  

In reaching these conclusions, the Board has considered the Veteran's December 2010 notice of disagreement.  There, the Veteran expresses his concerns that the May 2010 VA examiner misrepresented his activity level and was generally prejudiced against him.  With regard to the May 2010 VA examination, the Board has only relied on the flexion measurements, the finding that there is no pain with active motion, the finding that there is no pain or limitation of motion after three repetitions, the finding that there is no ankylosis, and the fact that there was a finding of no instability.  The Veteran does not dispute these findings, which are corroborated by a November 2016 VA examination and a May 2005 VA examination, the latter of which indicates "[f]lexion, left knee a [sic] 140 degrees with pain, right knee a [sic] 150 degrees, no pain noted."  This consistency of symptomatology from May 2005 to November 2016 strongly supports the credibility of the May 2010 VA examination findings that the Board has relied on.  

There is also no medical evidence of ankylosis, malunion of the tibia and fibula, or incapacitating episodes so as to justify a higher rating under a different Diagnostic Code.  The evidence does not support additional staged ratings for any time period on appeal.  Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017).

C.  PTSD

The Veteran is rated at 50 percent under Diagnostic Code 9411.  38 C.F.R. § 4.130.  Under that code, a 50 percent rating is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: Flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability of the veteran to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration that result in the levels of occupational and social impairment provided.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  To adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the Veteran's GAF scores and the enumerated factors listed in 38 C.F.R. § 4.130.  Mauerhan, 16 Vet. App. at 436.  As this claim was certified to the Board after August 4, 2014, DSM V is applicable to the claim.  

Before undertaking analysis, the Board notes that the Veteran is service-connected for bilateral hearing loss, tinnitus, and knee disorders, but not for other mental disorders.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).

Private medical records support a 70 percent rating based on occupational and social impairment, with deficiencies in work, family relations, and mood due to difficulty in adapting to stressful circumstances, including work or a worklike setting.  In an October 2009 private medical record, Dr. M.A.H. indicates that the Veteran has "a tendency towards a hyperactive startle response, increased anger, irritability."  In a December 2009 private medical opinion, Dr. G.G. states: "His wife prefers that he stay at home as she worries about his volatility.  She comments that his agitation builds up in conflict situations 'and he's ready to go.'"  Dr. G.G. also notes "some preoccupation with his current conflicts with others," "elevated physiological arousal and irritability," poor stress tolerance, and that "[a]daptive capacities appear to be significantly constricted."  While meeting with the Veteran, Dr. G.G. was unable to complete a particular screening "due to [the Veteran's] emotional reactivity and unwillingness to participate fully in that."  

A January 2010 "mental residual functional capacity assessment" indicates that the Veteran is "Markedly Limited" in the following areas: 1) The ability to interact with the general public; 2) The ability to accept instructions and criticism from supervisors; 3) The ability to get along with coworkers or peers without distracting them or exhibiting behavioral extremes; and 4) The ability to respond appropriately to changes in the work setting.  In that assessment "Markedly Limited" is defined as "[s]eriously affects ability to perform basic work functions"

VA examinations are consistent with occupational and social impairment due to difficulty in adapting to stressful circumstances.  In the May 2010 VA psychiatric exam, the Veteran "indicates a strong tendency to experience emotional [liability] including angry outbursts" and "continues to experience periods of extreme anger and angry outbursts at times when he does interact with others."  That examiner agrees with Dr. G.G.'s findings that the Veteran has "severe difficulties and marked limitations across a range of social interaction variables" and is "markedly limited in terms of ability to maintain sustained concentration and persistence in work endeavors when being in close proximity to others . . . ."  

The November 2016 VA examiner states that the Veteran "has maintained the same symptoms that he identified in his 2010 review evaluation."  Also, the Veteran "continue[s] to avoid social interactions, and states that he does not have friends or social outlets," other than his wife.  Although many of the symptoms that the examiner identifies are consistent with a 50 percent rating, there is a finding of "[d]ifficulty in establishing and maintaining effective work and social relationships," consistent with the 2009 and 2010 examinations.  Taken together, these findings support a rating of 70 percent for PTSD from February 16, 2010.  

At no point is the Veteran entitled to a rating of 100 percent.  There is no evidence of persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of the Veteran hurting himself or others, or disorientation as to time or place.  Private medical records dated between July 2011 and November 2011, the only medical evidence of record between the two VA examinations, consistently state that the Veteran is "oriented x4" and that "[m]ood and affect are appropriate."  Other private medical records and the VA examinations consistently reveal that the Veteran's mental faculties are largely intact.  In his December 2010 notice of disagreement the Veteran even reports telling a funny joke to one of his VA examiners.  This evidence weighs against a rating in excess of 70 percent.  

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette, 28 Vet. App. at 371.

III.  TDIU

The Veteran is claiming entitlement to individual unemployability due to service-connected disability (TDIU).    

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, constitutes a single disability under § 4.16(a).  The same is true for disabilities resulting from common etiology or a single accident.  

In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Marginal employment is not considered to be the same as substantially gainful employment.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 

The Veteran's service-connected disabilities are PTSD at 70 percent, right knee disorder at 20 percent, left knee disorder at 20 percent, tinnitus at 10 percent, and bilateral hearing loss at 0 percent with a combined rating of 80 percent.  The Veteran meets the percentage rating standards to be considered for individual unemployability under 38 C.F.R. § 4.16(a).

A February 2010 private vocational assessment supports unemployability due to psychological symptoms, and the VA examinations are consistent with this conclusion.  The vocational expert considered his interviews with the Veterans, the testimony of two private doctors, and prior VA examinations.  His assessment concludes that the "combination of the psychologically based symptoms and limitations would preclude [the Veteran] from performing SUSTAINED substantial gainful employment" (emphasis in original).  The problem is not the Veteran's ability to get a job, but "his ability to perform work on a reasonably and continuous sustained basis."  Sustained work is essentially precluded by the Veteran's difficulties in adapting to stressful conditions, as discussed previously.  These medical opinions are probative because they are based on a review of the record and contain clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008).  Consistent with this, the May 2010 VA psychological examiner opines that the Veteran "would likely have difficulty adequately performing gainful employment [in] a range of situations."  

In reaching this conclusion, the Board has considered the consistent testimony that the Veteran's physical disorders, as opposed to psychological disorders, do not alone prohibit his employability.  This is because some of the Veteran's physical limitations are the result of nonservice-connected neck and shoulder injuries.  See November 2016 VA psychological examination; February 2010 private vocational assessment.  The neck and shoulder injuries appear to have occurred while the Veteran was working as an LAPD police officer.  However, the February 2010 private vocational assessment makes clear that the Veteran's psychological symptoms alone render him unemployable, and the medical evidence indicates that the Veteran has experienced essentially the same symptoms for the duration of the appeal.  For these reasons, the Board finds that the Veteran is entitled to prevail on his claim for TDIU.  


ORDER

Entitlement to an initial rating in excess of 0 percent for bilateral hearing loss is denied.  

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee is denied.  

Entitlement to an initial rating in excess of 10 percent for a left knee strain, chondromalacia, left patella, is denied.  

From January 16, 2010, entitlement to a rating of 70 percent, but no greater, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to total disability rating based on individual unemployability (TDIU) is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


